COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER ON MOTION FOR REHEARING

Appellate case name:     Christopher Anzures v. The State of Texas

Appellate case number:   01-19-00157-CR

Trial court case number: MD-0380949

Trial court:             County Court at Law No 3 of Galveston County

       Appellant’s motion for rehearing is denied. It is so ORDERED.

Judge’s signature: _/s/ Richard Hightower____________________
                   Acting for the Court

Panel consists of Chief Justice Radack and Justice Hightower.


Date: _March 2, 2021____